Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 13-14, 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leitner (WO2015032737; reference made to Müller U.S. 20160200865 as English equivalent) in view of Roseler (U.S. 6,114,436), Hobel (U.S. 20040014847) and Endo (U.S. 20070232773).
	Müller teaches polyether carbonate polyols with double bonds (Abstract) and also teaches the polyols can be chain extended with isocyanates (hexamethylene diisocyanate (HDI), methylenephenyl diisocyanate (MDI) and toluene diisocyanate (TDI) are taught) to increase the molecular weight of the resulting polyols (¶[0091]).  Additionally, Müller also prefers the OH groups of the polyols are saturated, prior to crosslinking, to give resulting saturated polyols with OH functionality of less than 0.1 (¶[0090]).  While Müller does not specifically teach the isocyanates as such a suitable reagents, isocyanate do react with OH functionalities.  As such, one of ordinary skill in the art is reasonably suggested to use isocyanates in pursuit of chain extension and also in pursuit of driving the OH functionality of the polyols to less than 0.1 in the 
	Müller does not exemplify a crosslinkable compositions with the polyethercarbonates reacted with isocyanates nor does Müller explicitly suggest the molar ratio of OH reactive compounds to the polyethercarbonates.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Müller by reacting the OH functional polyether carbonates of Müller with isocyanates for the dual purpose of chain extending the polyether carbonates with isocyanates as taught by Müller in ¶[0091] along with also reducing the amount of OH functionalities in the resulting saturated (crosslinked) polyethercarbonates as suggested by Müller in ¶[0090] as isocyanates react with OH groups on a polyol thereby logically reducing their number.  One of ordinary skill in the art would have been motivated to use an excess of isocyanate functionality relative to OH functionality in order to ensure the above dual purpose is met because Müller teaches the resulting OH functionality in the saturated, crosslinked polyether carbonates is less than 0.1.  As this number is less than 1, it logically follows the amount of isocyanate to react (on an equivalent or molar basis) must be greater than one 1 to achieve the desired purpose discussed above.  One of ordinary skill in the art is motivated to perform this isocyanate chain extension and OH functionality reduction prior to crosslinking because Müller suggest such a preprocess in ¶[0090] and the chain extension must also be achieve prior to crosslinking for the teachings of ¶[0091].
	This logically suggested greater than 1.0 NCO/OH ratio above is supported by Roseler, Hobel and Bolte.  As Müller does not teach the amount of isocyanate to effect chain extension, one of ordinary skill in the art is motivated to search the prior art to address this missing 
	Roseler in Column 5 lines 5-25 teaches chain extension occurs using NCO:OH ratios of 1.3:1 to 2:1.
	Hobel in ¶[0043] teaches chain extension of polyols with isocyanates occurs with NCO:OH ratios of preferably from 1:1 to 3:1.
	Endo teaches in ¶[0072] chain extension occurs in polyol / diisocyanate systems when the NCO:OH (or active hydrogen) is preferable from 1.5/1 to 1/1.5. Endo’s teachings are broader but also fit with what Roseler and Hobel teach, further strengthening their teachings with respect to Müller.
	Therefore, while Müller, Roseler, Hobel and Endo are from different areas they all are relevant to each other, and Applicant’s disclosure, in that they deal with the appropriate amount of chain extension agent, isocyanate, to add to chain extend a polyol.  As such, as Müller, Roseler, Hobel and Endo all span different types of polyol uses, they all teach chain extension occurring with the above ratios.  In other words, the teaching does not appear to be specific to the underlying invention but is relevant to the chain extension behavior in NCO/OH polymers taught by Müller, Roseler, Hobel and Endo.
	Based on the above teachings one of ordinary skill in the art would have been motivated to choose NCO/OH ratios of 1:1 to 3:1 or even 1.3:1 to 2:1 as the have the most commonality with the three different teachings put forth above.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the above chain extension and OH reduction taught by Müller with diisocyanates used in molar ratios of NCO:OH of 1:1 to 3:1: or 1.3 to 2:1 as taught by 
	This provides a NCO/OH ratio greater than 1.0 as recited by Claim 1 and also overlaps the ranges recited by Claims 20 and 21.
	The unsaturated polyether carbonates of Müller read over the (A-1) component of Claim 1.
	The isocyanates including HDI, TDI and MDI read over the OH reactive component (B-1) of Claim 1 and the isocyanates of Claims 2 and 9.
	Crosslinking is done with peroxides (¶[0147], benzoyl peroxide exemplified (¶[0323]) which reads over Component C of Claim 1 and also the dibenzoyl peroxide of Claim 3 as this is just another way of writing the compound.  Rubbers, sealants, adhesives and coatings are the end products are taught by Müller in ¶[0161] which reasonably suggests elastomers which reads over the preamble language.
	The process of Claims 6-8 of making the polyethercarbonates with an H starter compound, alkylene oxide, at least one monomer containing carbon-carbon double bonds and CO2 in the presence of a double metal cyanide catalyst (DMC) is taught by Müller in ¶[0049-0061] with the specific monomers of Claims 7 and 8 in ¶[0130] and ¶[0135], maleic anhydride and allyl glycidyl ether along with a DMC in ¶[0197-0204].  This reads over the processes of Claims 6-8.  The process of reaction of the polyether carbonates with an OH functional compound (isocyanate) is read over by the process of Claim 1 and the crosslinking step of this reaction product is ¶[0147] and ¶[0151] again benzoyl peroxide is exemplified for this purpose in ¶[0323] which reads over Claim 10.   Claims 13-14 are read over by Müller in ¶[0161].
Claims 4, 5, 16 and 17, Müller is not explicit in the amounts of carbon-carbon double bonds and CO2 content in weight percent.  In ¶[0239] and ¶[0240] Müller teaches the fraction of CO2 and double bonds and exemplifies 19.3 % CO2 and 2.6 % double bonds in, for instance ¶[0253] (there other exemplifications that read over some the ranges also).  These values are not specifically taught as weight percent, however, given that Müller teaches molar fraction specifically for other proportions of properties, and the percents of the exemplified polyols are in the claimed ranges numerically, one of ordinary skill in the art is reasonably suggested the exemplified polyols must have weight percents of CO2 and C=C bonds in the claimed ranges even after the above chain extension and OH functionality reduction.  This reads over Claims 4, 5, 16 and 17.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leitner (WO2015032737; reference made to Müller U.S. 20160200865 as English equivalent) Roesler (U.S. 6,114,436), Hobel (U.S. 20040014847) and Endo (U.S. 20070232773) as applied to Claim 1 above and in further view of Maliverney (U.S. 8,816,036).
Müller is applied as above.
Müller is silent on the use of a catalyst for the chain extension reaction of the polyether carbonate polyols with isocyanates.
Maliverney teaches the reaction between an alcohol and isocyanate produces a carbamate group and catalysts are used to optimize this isocyanate-alcohol reaction (or isocyanate-hydroxyl reaction as multiple alcohol groups are considered polyols). (Column 1 lines 25-30).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the chain extending isocyanate polyol (hydroxyl or alcohol) 
This reads over the catalyst of Claim 11 being present prior to the crosslinking reaction as Müller teaches chain extension prior to crosslinking. ¶[0091]
Response to Arguments
	Applicant’s claim amendments and remarks filed November 8, 2021 with RCE have been fully considered but are not sufficient in moving the application to allowance for the reasons put forth below.  The claim amendments simply rearrange the limitations of Claim 1 but not such that they are different than the way the limitations were rejected previously.  New claims 20-21 necessitate new grounds of rejection against these claims.  Rejections over Wamprecht are withdrawn as the benefits of using Müller’s polyethercarbonates appear to be derived from their being used in an already crosslinked state (¶[0022]).
	Applicant’s remarks filed November 8 2021 have been fully considered but are not perasuaive.  Applicant has again changed their interpretation of Müller and again ignores the teachings of Müller by arguing changing the hydroxyl functionality of Müller compromises the principle of Müller.  This argument continues to be non-persuasive no matter how many different terminologies Applicant tries to interpret the reference using.  Previously, Applicant stated the modification made via the rejections of record would render the polyols to be polyurethanes.  Now Applicant simply states the modifications made via the rejection of record render the polyols polymers without hydroxyl (OH) functionality.  
	There is nothing in the rejection of record that prevents the polyethercarbonate polyols of Müller from being made.  Müller specifically teaches a method of making polyethercarbonate polyols and then specifically goes on to teach how to modify them for various end uses 
In other words, Müller teaches how to make polyethercarbonate polyols which contain unsaturations and then proceeds to teach how to modify the hydroxyl ends of these polyols prior to crosslinking via teaching in portions of the reference such as ¶[0090] and ¶[0091] and even ¶[0004].
Similarly, with respect to the lack of teaching of Müller to use of diisocyanates prior to crosslinking in ¶[0091], Müller specifically teaches the diisocyanates are used to chain extend the polyols prior to crosslinking.  Again, another modification of the polyols taught by Müller which would consume hydroxyl groups just as the rejection of record puts forth.  It is also unclear what evidence Applicant bases their statement that one of ordinary skill in the art would understand such chain extension would necessarily entail using a molar ratio of OH reactive 
	Based on the quality of Applicant’s remarks in the present response and previous responses, Applicant is strongly recommended to exercise their right to appeal the decision of the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/Christopher M Rodd/Primary Examiner, Art Unit 1766